FILE COPY




                                   No. 07-20-00093-CV

Western Marketing, Inc. and Todd             §         From the 251st District Court
Pitts                                                    of Potter County
    Appellants                               §

v.                                           §         March 18, 2021

AEG Petroleum, LLC                           §         Opinion by Chief Justice Quinn
  Appellee

                                   J U D G M E N T

       The Court’s judgment rendered January 6, 2021, in this cause is withdrawn and,

in lieu thereof, the following judgment is rendered:


       Pursuant to the opinion of the Court dated March 18, 2021, it is ordered,

adjudged, and decreed that the judgment of the trial court be reversed in part and

affirmed in part and that this cause is remanded to the trial court for further proceedings.


       It is further ordered that all costs incurred are adjudged against the party

incurring the same, for which let execution issue.


       It is further ordered that this decision be certified below for observance.


                                           oOo